83762: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15571: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83762


Short Caption:DAVID SAXE PRODS., LLC VS. DIST. CT. (MARKS)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A757284Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDavid SaxeKirsten A. Milton
							(Jackson Lewis P.C.)
						Joshua A. Sliker
							(Jackson Lewis P.C.)
						


PetitionerDavid Saxe Productions, Inc.Kirsten A. Milton
							(Jackson Lewis P.C.)
						Joshua A. Sliker
							(Jackson Lewis P.C.)
						


PetitionerSaxe Management, LLCKirsten A. Milton
							(Jackson Lewis P.C.)
						Joshua A. Sliker
							(Jackson Lewis P.C.)
						


Real Party in InterestAlexander MarksJeffrey S. Gronich
							(Jeffrey Gronich, Attorney At Law, P.C.)
						


RespondentErika D. Ballou


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


11/12/2021Filing FeeFiling fee paid. E-Payment $250.00 from Joshua A. Sliker. (SC)


11/12/2021Petition/WritFiled David Saxe Productions, LLC, Saxe Management, LLC and David Saxe's Petition for a Writ of Mandamus, or in the Alternative, a Writ of Prohibition. (SC)21-32470




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-32471




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-32472




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-32473




12/23/2021Order/ProceduralFiled Order/Answer Writ Petition. Real Party in Interest's Answer due: 28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. (SC)21-36589




01/19/2022MotionFiled Stipulation to Extend Time (Answer). (SC)22-01972




01/28/2022Order/ProceduralFiled Order Granting Motion.  Real party in interest shall have until March 22, 2022, to file and serve the answer.  (SC)22-03004




03/20/2022MotionFiled Real Party in Interest's Motion to Extend Time to File Answer to Petition to Writ.  (SC)22-08724




03/29/2022Order/ProceduralFiled Order Granting Motion. Real party's answer to the petition or stipulation to dismiss the petition due: May 6, 2022. (SC)22-09693




05/06/2022MotionFiled Stipulation for Withdrawal of David Saxe Productions, LLC, Saxe Management, LLC, and David Saxe's Petition for a Writ of Mandamus, or in the Alternative, a Writ of Prohibition and for Dismissal of the Proceeding. (SC)22-14467




05/17/2022Order/DispositionalFiled Order/Stipulated Dismissal. The parties' stipulation to voluntary withdraw this writ petition is approved, "This writ petition is dismissed."  Case Closed/No Remittitur Issued. (SC)22-15571





Combined Case View